ITEMID: 001-76716
LANGUAGEISOCODE: ENG
RESPONDENT: UKR
BRANCH: CHAMBER
DATE: 2006
DOCNAME: CASE OF GUBENKO v. UKRAINE
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1;Remainder inadmissible;Pecuniary damage - State to pay outstanding judgment debt;Non-pecuniary damage - financial award
JUDGES: Peer Lorenzen
TEXT: 5. The applicant was born in 1952 and resides in the town of Novogrodovka, Donetsk region, Ukraine.
6. In 2000 the applicant instituted proceedings in the Novogrodovskiy Town Court against the Novogrodovskaya Mining Company No. 1/3 - a State-owned enterprise - to recover compensation for work related injuries and other payments. By decision of 20 March 2000, the court awarded the applicant UAH 18,092.56.
7. On 18 April 2000 the Bailiffs’ Service suspended the enforcement proceedings in the applicant’s case. On 12 May 2000 the Novogrodovskiy Town Court ordered the Bailiffs’ Service to resume the enforcement proceedings.
8. By decisions of 30 August 2000 and 14 May 2001, in the course of bankruptcy proceedings against the debtor, the Commercial Court of the Donetsk Region imposed a ban on the seizure and sale of the debtor’s assets.
9. In 2001 the applicant instituted proceedings in the Novogrodovskiy Town Court against the Bailiffs’ Service for failure to enforce the judgment in his favour. On 3 September 2001 the court found against the applicant, finding no fault on the part of the bailiff. On 5 November 2001 the Court of Appeal of the Donetsk Region upheld the decision of the first-instance court. On 26 March 2002 the judge of the Novogrodovskiy Town Court adjourned consideration of the applicant’s appeal in cassation for failure to comply with procedural requirements and to pay the court fees. The parties did not submit any information with regard to the outcome of these proceedings.
10. In February 2003 the Novogrodovskaya Mining Company was reorganised and became a structural subdivision of the Selidovugol Mining Company. As the latter thereby became the debtor, in February 2004 the enforcement proceedings were transferred to the Selidovskiy Town Bailiffs’ Service (Отдел Государственной исполнительной службы Селидовского городского управления юстиции).
11. The applicant instituted proceedings in the Selidovskiy Town Court against the Selidovskiy Town Bailiffs’ Service claiming compensation for material and moral damage caused by a lengthy non-enforcement of the judgment in his favour. On 30 June 2005 the Selidovskiy Town Court asked the applicant to pay a court fee. The parties did not submit any further information about these proceedings.
12. The judgment of 20 March 2000 has been enforced in part and the applicant was paid UAH 11,903, the remaining debt being UAH 6,189.56.
13. The relevant domestic law is summarised in the judgment of Sokur v. Ukraine (no. 29439/02, § 17-22, 26 April 2005).
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
